  8:16-cr-00307-LSC-SMB Doc # 140 Filed: 06/23/20 Page 1 of 2 - Page ID # 391



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:16CR307

       vs.
                                                                    ORDER
GUSTAVO ALVARADO-GUERRERO,

                     Defendant.


      This matter is before the Court on Defendant’s correspondence, filed as a Motion

for Clarification, ECF No. 139. The motion is granted as follows.

      Defendant questions why time served on a state offense was not credited toward

his federal sentence, and why time in federal custody was not credited as time served.

He also requests contact information for the United States Attorney’s Office so that he

may attempt to negotiate a reduced sentence.

      On June 26, 2017, Defendant pleaded guilty to conspiracy to distribute, and

possession with intent to distribute, methamphetamine. ECF No. 79. On October 23,

2017, he was sentenced to 188 months incarceration with five years of supervised release

to follow. J., ECF No. 120 at Page ID 314–15. When Defendant was sentenced, the

Court recommended to the Bureau of Prisons (BOP) that Defendant receive credit for

time served. Id. at 314.

      The calculation of the amount of time served to be credited “is properly left to the

Bureau of Prisons.” United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004) (citations

omitted). If Defendant believes the BOP erred in its determination, he may follow the

BOP’s administrative procedures to seek a review of these calculations, and upon
  8:16-cr-00307-LSC-SMB Doc # 140 Filed: 06/23/20 Page 2 of 2 - Page ID # 392



exhaustion of these procedures, Defendant may file a habeas petition under 28 U.S.C.

§ 2241. Id.

       If Defendant believes there is a legal basis for a reduction of his sentence, he may

file a motion with the Court seeking such relief.

       Accordingly,

       IT IS ORDERED:

       1. Defendant’s Motion for Clarification, ECF No. 139, is granted, and clarification

          is provided above;

       2. The Clerk will mail a copy of this Order to the Defendant at his last known

          address.

       Dated this 23rd day of June, 2020.


                                                    BY THE COURT:

                                                    s/Laurie Smith Camp
                                                    Senior United States District Judge
